Exhibit 10.1

FCSTONE, LLC

SENIOR SUBORDINATED LOAN AGREEMENT

This Senior Subordinated Loan Agreement (the “Agreement”) is effective as of the
2nd day of June, 2008 by and among Bank of Montreal (the “Agent”), BMO Capital
Markets Financing, Inc., (the “Lender”) and FCSTONE, LLC, an Iowa limited
liability company (the “Borrower”), who mutually agree as follows:

1. (a) The term “Designated Self-Regulatory Organization” or “DSRO” shall mean
the Exchange(s) and/or other Self-Regulatory Organizations which is (are) a
party to the Joint Audit Agreement and which has (have) been designated by the
Joint Audit Committee as the Borrower’s DSRO. The Borrower’s DSRO is subject to
change from time to time at the Joint Audit Committee’s discretion.

(b) The term “Commission” shall mean the Commodity Futures Trading Commission.

(c) The term “Capital Requirements” shall mean the rules, regulations, and
requirements of the Designated Self-Regulatory Organization which were adopted
pursuant to Commodity Futures Trading Commission Regulations 1.17 and 1.52.

(d) The term “CFTC regulations” shall mean the Commodity Futures Trading
Commission’s Minimum Financial Regulations.

(e) The term “Adjusted Net Capital” shall mean adjusted net capital as defined
in Commodity Futures Trading Commission Regulation 1.17(c)(5).

(f) The term “Subordination Agreement” shall mean either a subordinated loan
agreement or a secured demand note agreement, as those terms are defined in
Commodity Futures Trading Commission Regulation 1.17(h)(1).

2. (a) The Lender agrees to lend to Borrower sums which, in the aggregate
principal amount outstanding at any one time, shall not exceed $25,000,000 (the
“Revolving Credit”). Borrower may, subject to the provisions of Sections 7 and 8
hereof governing prepayments and repayments, request advances, repay and
reborrow amounts during the continuation of the Revolving Credit, as Lender in
its discretion may deem advisable, subject to the applicable provisions of this
Agreement upon the terms and conditions set forth herein. Each such revolving
credit loan made hereunder (an “Advance”) shall mature one year from the date of
the Advance and in any case no later than June 2, 2010.

(b) No new Advances hereunder shall be made after June 2, 2009.

(c) Notwithstanding any term hereof to the contrary, the Lender reserves the
right to make any Advance hereunder in their sole and absolute discretion. It is
expressly understood and



--------------------------------------------------------------------------------

agreed by Borrower that nothing herein creates any liability on the Lender, its
officers, directors, shareholders, successors or permitted assigns to make any
Advance.

(d) Whenever Borrower desires the Lender to make any Advance or extend the
scheduled maturity date of an Advance, it shall provide prior notice of such
Advance to the Borrower’s DSRO, setting forth the amount of the Advance and the
date on which such Advance is to be made.

The obligation of Borrower to repay the unpaid principal amount of the Advances
made by the Lender shall be evidenced by a single promissory note of Borrower
payable to the order of the Lender (individually a “Note” and collectively the
“Notes”) in substantially the form attached hereto as Exhibit A, with blanks
appropriately completed, payable to the order of the Lender in a face amount set
forth above for the Lender, bearing interest as set forth in paragraph 3 hereof.
The Note shall be dated, and shall be delivered to the Lender, on the date of
the execution and delivery of this Agreement by Borrower. The Lender shall, and
is hereby authorized by Borrower to, endorse on its books and records,
appropriate notations regarding the Advances evidenced by its Note as
specifically provided therein; provided, however, that the failure to make, or
error in making, any such notation shall not limit or otherwise affect the
obligations of Borrower hereunder or under the Notes.

3. (a) The Borrower shall give written notice to the Agent (which notice shall
be irrevocable once given, and shall be promptly confirmed in writing) by no
later than 12:00 Noon (Chicago time) on the date the Borrower requests the
Lender to make each Advance. The Borrower shall in any notice requesting any
Advance specify the date of the Advance requested (which shall be a Business
Day), the amount of such Advance. Each Advance shall initially constitute part
of the Prime Rate Portion except to the extent the Borrower has otherwise timely
elected that such Advance, or any part thereof, constitute part of a LIBOR
Portion as provided in Section 3(d) hereof. The Borrower agrees that the Agent
may rely on any such telephonic, telex or telegraphic notice given by any person
reasonably believed by it to be authorized to give such notice without the
necessity of independent investigation and in the event any notice by such means
conflicts with the written confirmation or if such written confirmation is never
received by the Agent, such notice shall govern if the Agent has reasonably
acted in reliance thereon.

(b) The outstanding principal balance of the Advances (all of the indebtedness
evidenced by the Revolving Subordinated Notes bearing interest at the same rate
for the same period of time being hereinafter referred to as a “Portion”) shall
bear interest with reference to the Prime Rate (the “Prime Rate Portion”) or, at
the option of the Borrower and subject to the terms and conditions hereof, with
reference to an Adjusted LIBOR (“LIBOR Portions”). All of the indebtedness
evidenced by the Notes which bear interest with reference to a particular
Adjusted LIBOR for a particular Interest Period shall constitute a single LIBOR
Portion and all of the indebtedness evidenced by the Notes that is not part of a
LIBOR Portion shall constitute a single Prime Rate Portion. There shall not be
more than 3 LIBOR Portions outstanding at any one time. Anything contained
herein to the contrary notwithstanding, the obligation of the Lender to create,
continue or effect by conversion any LIBOR Portion shall be conditioned upon the
fact that at the time no Default Condition (as defined in the Commitment
Agreement) or event which with the lapse of time, giving of notice, or both
would constitute such a Default

 

-2-



--------------------------------------------------------------------------------

Condition, shall have occurred and be continuing. The Borrower hereby promises
to pay interest on each Portion of the indebtedness evidenced by the Notes at
the rates and times specified in this Agreement. Each LIBOR Portion shall be in
an amount equal to $1,000,000 or such greater amount which is an integral
multiple of $100,000. All interest on the Notes shall be computed on the basis
of a year of 360 days for the actual number of days elapsed.

(c) The Prime Rate Portion shall bear interest (which the Borrower hereby
promises to pay at the times set forth below) at a rate per annum equal at all
times to the Prime Rate, plus 1.50%. Any change in the interest rate on the
Prime Rate Portions by reason of a change in the Prime Rate shall be and become
effective as of and on the date of the relevant change in the Prime Rate.
Interest on Prime Rate Portions shall be computed on the basis of a year of 360
days and the actual number of days elapsed and shall be payable monthly in
arrears on the last day of each month. After the scheduled maturity date
thereof, the unpaid principal amount of each Prime Rate Portion shall bear
interest until paid at the rate per annum determined by adding 2% to the Prime
Rate from time to time in effect, with any change in such rate by reason of a
change in the Prime Rate to become effective on the day of the relevant change
in the Prime Rate and with such interest being payable monthly on the last day
of each calendar month commencing with the first such date to occur after the
scheduled maturity date of the Prime Rate Portion and on the date such Prime
Rate Portion is paid.

(d) Each LIBOR Portion shall bear interest for each Interest Period selected
therefor at a rate per annum determined by adding 3.00% to the Adjusted LIBOR
for such Interest Period, provided that if any LIBOR Portion is not paid when
due (whether by lapse of time, acceleration, or otherwise), or at the election
of the Agent (acting at the direction of the Lender) upon notice to the Borrower
during the existence of any other Default Condition, such Portion shall bear
interest, whether before or after judgment until payment in full thereof,
through the end of the Interest Period then applicable thereto at the rate per
annum determined by adding 2% to the interest rate which would otherwise be
applicable thereto, and effective at the end of such Interest Period such LIBOR
Portion shall automatically be converted into and added to the Prime Rate
Portion and shall thereafter bear interest at the interest rate applicable to
the Prime Rate Portion after default. Interest on each LIBOR Portion shall be
due and payable on the last day of each Interest Period applicable thereto and,
with respect to any Interest Period applicable to a LIBOR Portion in excess of
3 months, on the date occurring every 3 months after the date such Interest
Period began and at the end of such Interest Period, and interest after maturity
(whether by lapse of time, acceleration, or otherwise) shall be due and payable
upon demand, subject to Section 5 of this Agreement. The Borrower shall notify
the Agent on or before 11:00 a.m. (Chicago time) on the third Business Day
preceding the end of an Interest Period applicable to a LIBOR Portion whether
such LIBOR Portion is to continue as a LIBOR Portion, in which event the
Borrower shall notify the Agent of the new Interest Period selected therefor;
and in the event the Borrower shall fail to so notify the Agent, such LIBOR
Portion shall automatically be converted into and added to the Prime Rate
Portion as of and on the last day of such Interest Period.

(e) The Borrower shall notify the Agent by 11:00 a.m. (Chicago time) at least
3 Business Days prior to the date upon which the Borrower requests that any
LIBOR Portion be created or that any part of the Prime Rate Portion be converted
into a LIBOR Portion (each such

 

-3-



--------------------------------------------------------------------------------

notice to specify in each instance the amount thereof and the Interest Period
selected therefor). If any request is made to convert a LIBOR Portion into
another type of Portion available hereunder, such conversion shall only be made
so as to become effective as of the last day of the Interest Period applicable
thereto. All requests for the creation, continuance, and conversion of Portions
under this Agreement shall be irrevocable. Such requests may be written or oral
and the Agent is hereby authorized to honor telephonic requests for creations,
continuances, and conversions received by it from any person the Agent in good
faith believes to be an authorized representative without the need of
independent investigation, the Borrower hereby indemnifying the Agent from any
liability or loss ensuing from so acting.

(f) Notwithstanding any other provisions of this Agreement or the Note, if at
any time the Agent shall determine that any change in applicable laws, treaties,
or regulations, or in the interpretation thereof, makes it unlawful for the
Lender to create or continue to maintain any LIBOR Portion, it shall promptly so
notify the Borrower in writing and the obligation of the Lender to create,
continue, or maintain any such LIBOR Portion under this Agreement shall be
suspended until it is no longer unlawful for the Lender to create, continue, or
maintain such LIBOR Portion. If the continued maintenance of any such LIBOR
Portion is unlawful, the principal amount of the affected LIBOR Portion shall be
converted into part of the Prime Rate Portion hereunder on the date determined
by the Agent, subject to the terms and conditions of this Agreement (including,
without limitation, Section 3(i) hereof).

(g) Notwithstanding any other provision of this Agreement or the Note, if the
Agent shall determine prior to the commencement of any Interest Period that
deposits in the amount of any LIBOR Portion scheduled to be outstanding during
such Interest Period are not readily available to the Lender in the relevant
market or, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining Adjusted LIBOR, then the
Agent shall promptly give notice thereof to the Borrower and the obligations of
the Lender to create, continue, or effect by conversion any such LIBOR Portion
in such amount and for such Interest Period shall be suspended until deposits in
such amount and for the Interest Period selected by the Borrower shall again be
readily available in the relevant market and adequate and reasonable means exist
for ascertaining Adjusted LIBOR.

(h) With respect to any LIBOR Portion, if the Agent shall determine that any
change in any applicable law, treaty, regulation, or guideline (including,
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System), or any new law, treaty, regulation, or guideline, or any
interpretation of any of the foregoing, by any governmental authority charged
with the administration thereof or any central bank or other fiscal, monetary,
or other authority having jurisdiction over the Lender or its lending branch or
the LIBOR Portions contemplated by this Agreement (whether or not having the
force of law), shall:

 

  (i) impose, increase, or deem applicable any reserve, special deposit, or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the
Lender which is not in any instance already accounted for in computing the
interest rate applicable to such LIBOR Portion;

 

-4-



--------------------------------------------------------------------------------

  (ii) subject the Lender, LIBOR Portion or Note to the extent it evidences a
LIBOR Portion to any tax (including, without limitation, any United States
interest equalization tax or similar tax however named applicable to the
acquisition or holding of debt obligations and any interest or penalties with
respect thereto), duty, charge, stamp tax, fee, deduction, or withholding in
respect of this Agreement, any LIBOR Portion or any Note to the extent it
evidences a LIBOR Portion, except such taxes as may be measured by the overall
net income or gross receipts of the Lender or its lending branches and imposed
by the jurisdiction, or any political subdivision or taxing authority thereof,
in which the Lender’s principal executive office or its lending branch is
located;

 

  (iii) change the basis of taxation of payments of principal and interest due
from the Borrower to the Lender hereunder or under the Notes to the extent it
evidences any LIBOR Portion (other than by a change in taxation of the overall
net income or gross receipts of the Lender); or

 

  (iv) impose on the Lender any penalty with respect to the foregoing or any
other condition regarding this Agreement, any LIBOR Portion, or its
disbursement, or any Note to the extent it evidences any LIBOR Portion;

and the Agent shall determine that the result of any of the foregoing is to
increase the cost (whether by incurring a cost or adding to a cost) to the
Lender of creating or maintaining any LIBOR Portion hereunder or to reduce the
amount of principal or interest received or receivable by the Lender (without
benefit of, or credit for, any prorations, exemption, credits or other offsets
available under any such laws, treaties, regulations, guidelines, or
interpretations thereof), then the Borrower shall pay on demand to the Lender
from time to time as specified by the Agent such additional amounts as the
Lender shall reasonably determine are sufficient to compensate and indemnify it
for such increased cost or reduced amount. If the Lender makes such a claim for
compensation, it shall provide to the Borrower a certificate setting forth the
computation of the increased cost or reduced amount as a result of any event
mentioned herein in reasonable detail and such certificate shall be conclusive
if reasonably determined absent error.

(i) In the event the Lender shall incur any loss, cost, or expense (including,
without limitation, any loss, cost, or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired or contracted to
be acquired by the Lender to fund or maintain any LIBOR Portion or the relending
or reinvesting of such deposits or other funds or amounts paid or prepaid to the
Lender) as a result of:

 

  (i) any payment or conversion of a LIBOR Portion on a date other than the last
day of the then applicable Interest Period for any reason, whether before or
after default, and whether or not such payment or conversion is required by any
provisions of this Agreement; or

 

-5-



--------------------------------------------------------------------------------

  (ii) any failure by the Borrower to create, borrow, continue, or effect by
conversion a LIBOR Portion on the date specified in a notice given pursuant to
this Agreement;

then upon the demand of the Agent, the Borrower shall pay to the Lender such
amount as will reimburse the Lender for such loss, cost, or expense. If the
Lender requests such a reimbursement, it shall provide to the Borrower a
certificate setting forth the computation of the loss, cost or expense giving
rise to the request for reimbursement in reasonable detail and such certificate
shall be conclusive if reasonably determined absent error.

(j) The Lender may, at its option, elect to make, fund or maintain Portions of
the Advances hereunder at such of its branches or offices as the Lender may from
time to time elect.

(k) Notwithstanding any provision of this Agreement to the contrary, the Lender
shall be entitled to fund and maintain its funding of all or any part of the
Revolving Subordinated Note in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
(including, without limitation, determinations under Sections 3(g), (h) and
(i) hereof) shall be made as if the Lender had actually funded and maintained
each LIBOR Portion during each Interest Period applicable thereto through the
purchase of deposits in the relevant market in the amount of such LIBOR Portion,
having a maturity corresponding to such Interest Period, and, in the case of any
LIBOR Portion bearing an interest rate equal to the LIBOR for such Interest
Period.

(l) For purposes of this Agreement, the following terms shall have the following
definitions:

“Adjusted LIBOR” means a rate per annum determined by the Agent in accordance
with the following formula:

 

Adjusted LIBOR =   

LIBOR

      100%—Reserve Percentage   

“Reserve Percentage” means, for the purpose of computing Adjusted LIBOR, the
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental or other special reserves) imposed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D on Eurocurrency liabilities (as such term is defined in Regulation
D) for the applicable Interest Period as of the first day of such Interest
Period, but subject to any amendments to such reserve requirement by such Board
or its successor, and taking into account any transitional adjustments thereto
becoming effective during such Interest Period. For purposes of this definition,
LIBOR Portions shall be deemed to be Eurocurrency liabilities as defined in
Regulation D without benefit of or credit for prorations, exemptions or offsets
under Regulation D. “LIBOR” means, for each Interest Period, (a) the LIBOR Index
Rate for such Interest Period, if such rate is available, and (b) if the LIBOR
Index Rate cannot be determined, the arithmetic average of the rates of interest
per

 

-6-



--------------------------------------------------------------------------------

annum (rounded upward, if necessary, to the nearest 1/100th of 1%) at which
deposits in U.S. Dollars in immediately available funds are offered to the Agent
at 11:00 a.m. (London, England time) 2 Business Days before the beginning of
such Interest Period by 3 or more major banks in the interbank eurodollar market
selected by the Agent for a period equal to such Interest Period and in an
amount equal or comparable to the applicable LIBOR Portion scheduled to be
outstanding from the Agent during such Interest Period. “LIBOR Index Rate”
means, for any Interest Period, the rate per annum (rounded upwards, if
necessary, to the next higher one hundred-thousandth of a percentage point) for
deposits in U.S. Dollars for a period equal to such Interest Period, which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the day
2 Business Days before the commencement of such Interest Period. “LIBOR01 Page”
means the display designated as “Reuters Screen LIBOR01 Page” (or such other
page as may replace LIBOR01 Page on that service or such other service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
U.S. Dollar deposits). Each determination of LIBOR made by the Agent shall be
conclusive and binding absent manifest error.

“Business Day” means any day other than a Saturday or Sunday on which the Agent
is not authorized or required to close in Chicago, Illinois and, when used with
respect to LIBOR Portions, a day on which the Agent is also dealing in United
States Dollar deposits in London, England and Nassau, Bahamas.

“Interest Period” means, with respect to (a) any LIBOR Portion, the period
commencing on, as the case may be, the creation, continuation or conversion date
with respect to such LIBOR Portion and ending 1, 2, 3 or 6 months thereafter as
selected by the Borrower in its notice as provided herein; provided that all of
the foregoing provisions relating to Interest Periods are subject to the
following:

 

  (i) if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless in the case of an Interest Period for a LIBOR Portion the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;

 

  (ii) no Interest Period may extend beyond the final maturity date of the Note;

 

  (iii) the interest rate to be applicable to each Portion for each Interest
Period shall apply from and including the first day of such Interest Period to
but excluding the last day thereof; and

 

  (iv)

no Interest Period may be selected if after giving effect thereto the Borrower
will be unable to make a principal payment scheduled to be

 

-7-



--------------------------------------------------------------------------------

 

made during such Interest Period without paying part of a LIBOR Portion on a
date other than the last day of the Interest Period applicable thereto.

For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on a numerically corresponding day in
the next calendar month, provided, however, if an Interest Period begins on the
last day of a month or if there is no numerically corresponding day in the month
in which an Interest Period is to end, then such Interest Period shall end on
the last Business Day of such month.

“Prime Rate” at any time shall mean the rate of interest then most recently
announced by Bank of Montreal as its prime commercial rate, or its equivalent,
for U.S. Dollar loans to borrowers located in the United States.

(m) All indemnities and other provisions relative to reimbursement to the Lender
of amounts sufficient to protect the yield of the Lender with respect to the
Advances, including, but not limited to, Sections 3(h) and (i) hereof, shall
survive the termination of this Agreement and the payment of the Notes.

4. The Lender hereby subordinates any right to receive any payment with respect
to this Agreement, together with accrued interest or compensation, to the prior
payment or provision for payment in full of all claims of all present and future
creditors of the Borrower arising out of any matter occurring prior to the
scheduled final maturity date of the Advances, except for claims which are the
subject of subordination agreements which rank on the same priority as or are
junior to the claim of the Lender under this Agreement.

5. The proceeds of this Agreement shall be used and dealt with by the Borrower
as part of its capital and shall be subject to the risks of its business.

6. The Borrower shall have the right to deposit any cash proceeds of this
subordinated loan agreement in an account or accounts in its own name in any
bank or trust company.

7. Borrower, at its option, but not at the option of the Agent or the Lender,
may make a payment of all or any portion of any Advance made hereunder prior to
the scheduled maturity date thereof, (hereinafter referred to as a “Prepayment”)
in a minimum principal amount of $100,000. No Prepayment may be made before the
expiration of one year from the date this Agreement becomes effective unless it
is a Special Prepayment made pursuant to paragraph 8 hereof. No Prepayment shall
be made if, after giving effect thereto (and to all payments of payment
obligations under any other subordination agreements then outstanding, the
maturity or accelerated maturities of which are scheduled to fall due within six
months after the date such Prepayment is to occur pursuant to this provision, or
on or prior to the date on which the payment obligation with respect to such
Prepayment is scheduled to mature disregarding this provision, whichever date is
earlier) without reference to any projected profit or loss of the Borrower, the
Adjusted Net Capital of the Borrower is less than the greatest of 1) 120% of the
appropriate minimum dollar amount required by CFTC Regulations; or 2) 120% of
the firm’s risk based capital requirement calculated in accordance with CFTC
Regulations; or 3) if the Borrower is a

 

-8-



--------------------------------------------------------------------------------

securities broker or dealer, the amount of net capital specified in Rule
15c3-1d(b)(7) of the Regulations of the Securities and Exchange Commission
[17C.F.R.240.15c3-1d(b)(7)]; or 4) the minimum capital requirement defined by
the DSRO. Notwithstanding the above, no Prepayment shall occur without the prior
written approval of the Designated Self-Regulatory Organization.

8. Borrower, at its option, but not at the option of the Agent or the Lender,
may make a payment of all or any part of the Advances prior to the scheduled
maturity date thereof (hereinafter referred to as a “Special Prepayment”) in a
minimum principal amount of $100,000 if the written consent of the Designated
Self-Regulatory Organization is first obtained. Provided, however, that no such
prepayment shall be made if:

(a) After giving effect thereto (and to all payments of payment obligations
under any other subordination agreements then outstanding, the maturities or
accelerated maturities of which are scheduled to fall due within six months
after the date such Special Prepayment is to occur pursuant to this provision,
or on or prior to the date on which the payment obligation in respect to such
Special Prepayment is scheduled to mature disregarding this provision, whichever
date is earlier) without reference to any projected profit or loss of the
Borrower, the Adjusted Net Capital of the Borrower is less than the greatest of
1) 200% of the appropriate minimum dollar amount required by CFTC Regulations,
or 2) 125% of the firm’s risk based capital requirement calculated in accordance
with CFTC Regulations; or 3) if the Borrower is a securities broker or dealer,
the amount of net capital specified in Rule 15c3-1d(c)(5)(ii) of the regulations
of the Securities and Exchange Commission, [17C.F.R.240.15c3-1d(5)(ii)]; or 4)
the minimum capital requirement as defined by the DSRO; or

(b) Pretax losses during the latest three month period were greater than 15% of
current excess adjusted net capital.

9. (a) The payment obligation of the Borrower in respect of this Agreement shall
be suspended and shall not mature if, after giving effect to payment of such
payment obligation (and to all payments of payment obligations of the Borrower
under any other subordination agreements then outstanding which are scheduled to
mature on or before such payment obligation), the Adjusted Net Capital of the
Borrower would be less than the greatest of 1) 120% of the appropriate minimum
dollar amount required by CFTC Regulations; or 2) 120% of the firm’s risk based
capital requirement calculated in accordance with CFTC Regulations; or 3) if the
Borrower is a securities broker or dealer, the amount of net capital specified
in Rule 15c3-1d(b)(8)(i) of the Regulations of the Securities and Exchange
Commission, [17C.F.R.240.15c3-1d(b)(8)(i)]; or 4) the minimum capital
requirement as defined by the DSRO. Provided that if the payment obligation of
the Borrower hereunder does not mature and is suspended as a result of the
requirements of this paragraph for a period of not less than six months, the
Borrower shall then commence the rapid and orderly liquidation of its entire
business, but the right of the Lender to receive payment, together with accrued
interest or compensation shall remain subordinate as required by the provisions
of this Agreement.

(b) In the event the Borrower is required to commence a rapid and orderly
liquidation, as permitted in paragraph 9(a), the date on which the liquidation
commences shall be the

 

-9-



--------------------------------------------------------------------------------

maturity date for any subordination agreement of the Borrower then outstanding,
but the rights of the Lender to receive payment, together with accrued interest
or compensation, shall remain subordinate as required by the provisions of such
agreements.

10. Subject to the provisions of paragraph 9 of this Agreement, the Lender may,
upon prior written notice to the Borrower and the Designated Self-Regulatory
Organization and, if required, the Commission, given not earlier than six months
after the effective date of this Agreement, accelerate the date on which the
payment obligation of the Borrower, together with accrued interest or
compensation, is scheduled to mature to a date not earlier than six months after
giving of such notice, but the rights of the Lender to receive payment, together
with accrued interest or compensation, shall remain subordinate as required by
the provisions of this Agreement.

11. Notwithstanding the provisions of paragraph 9 of this Agreement, the payment
obligation of the Borrower with respect to this Agreement, together with accrued
interest and compensation, shall mature in the event of any receivership,
insolvency, liquidation pursuant to the Securities Investor Protection Act of
1970 or otherwise, bankruptcy, assignment for the benefit of creditors,
reorganization whether or not pursuant to the bankruptcy laws, or any other
marshalling of the assets and liabilities of the Borrower, but the right of the
Lender to receive payment, together with accrued interest or compensation, shall
remain subordinate as required by the provisions of this Agreement.

12. The Borrower shall immediately notify the Designated Self-Regulatory
Organization and the Commission if, after giving effect to all payments of
payment obligations under subordination agreements then outstanding which are
then due or mature within the following six months without reference to any
projected profit or loss of the Borrower, its adjusted net capital would be less
than the greatest of 1) 120% of the appropriate minimum dollar amount required
by CFTC Regulations; or 2) 120% of the firm’s risk based capital requirements
calculated in accordance with CFTC Regulations; or 3) if Borrower is a
securities broker or dealer, the amount of net capital specified in Rules
15c3-1d(c)(2) of the Regulations of the Securities and Exchange Commission,
[17C.F.R.240.15c3-1d(b)(c)(2)]; or 4) the minimum capital requirement as defined
by the DSRO.

13. Neither this Agreement nor any note or other instrument made hereunder is
entered into in reliance upon the standing of the Borrower as a member
organization of any commodity exchange or securities exchange or upon any such
exchange’s surveillance of the Borrower or its capital position. The Lender is
not relying upon any such exchange to provide any information concerning or
relating to the Borrower. No such exchange has a responsibility to disclose to
the Lender any information concerning or relating to the Borrower which it may
have now or at any future time. Neither any such exchange nor any officer or
employee of any such exchange shall be liable to the Lender with respect to this
Agreement, the Indebtedness, the repayment thereof, any interest or compensation
thereon or any damages resulting from the breach of this Agreement. Neither the
Designated Self-Regulatory Organization nor the Commission is a guarantor of
this Agreement.

 

-10-



--------------------------------------------------------------------------------

14. This Agreement shall be binding upon the Lender and the Borrower and their
respective, heirs, executors, administrators, successors and assigns.

15. Any note or other written instrument evidencing the Indebtedness shall bear
on its face an appropriate legend stating that such note or instrument is issued
subject to the provisions of this Agreement, which shall be adequately referred
to and incorporated by reference herein.

16. This Agreement shall not be subject to cancellation by any party; no payment
shall be made with respect thereto and this Agreement shall not be terminated,
rescinded or modified by mutual consent or otherwise if the effect thereof would
be inconsistent with the Capital Requirements or, if applicable, the CFTC
Regulations.

17. This Agreement is governed by the internal laws of the State of Illinois.

18. Any notice required or provided for herein shall be deemed to have been
given or received when it has been delivered in person or has been deposited,
postage prepaid, by United States certified or registered mail, addressed to the
person for whom intended:

 

  (a) If for Borrower:

FCStone, LLC

10330 NW Prairie View Drive

Kansas City, Missouri 64153

Attention: William Dunaway

 

  (b) If for Agent:

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention: Futures and Securities Division

 

  (c) If for Borrower’s Designated Self-Regulatory Organization:

Chicago Mercantile Exchange

20 South Wacker Drive

Chicago, Illinois 60606

19. Upon this Agreement becoming effective it shall supersede all prior
agreements of the parties with respect to the Advances.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands this 2nd day of
June, 2008.

 

FCSTONE, LLC

    BANK OF MONTREAL, as agent By  

/s/ William Dunaway

    By  

/s/ Linda C. Haven

Its:   CFO     Its   Managing Director BMO CAPITAL MARKETS FINANCING, INC.      
By  

/s/ Linda C. Haven

      Its:   Managing Director      

 

-12-



--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

INFORMATION STATEMENT

 

Name and address of Lender:   BMO Capital Markets Financing, Inc.   115 South
LaSalle Street   Chicago, Illinois 60603   Attention: Futures and Securities
Division

Business relationship of Lender to clearing member:

 

Partner

              N/A            

Stockholder

              N/A            

Other Lender is a lending institution with no ownership interest in the clearing
member.

Did the clearing member carry funds or securities for the Lender at or about the
time the proposed Subordinated Agreement was filed?

Yes                    No    X    



--------------------------------------------------------------------------------

EXHIBIT A

FCSTONE, LLC

SUBORDINATED NOTE

 

   Chicago, Illinois

$25,000,000

   June 2, 2008

The undersigned, FCSTONE, LLC, an Iowa limited liability company, for value
received, hereby promises to pay to the order of BMO Capital Markets Financing,
Inc. (the “Lender”) at the principal office of the Agent in Chicago, Illinois,
the principal sum of Twenty-Five Million and No/100 Dollars ($25,000,000) or, if
less, the aggregate unpaid principal amount of Advances made by the Lender to
the undersigned which are governed by the Senior Subordinated Loan Agreement
dated as of June 2, 2008 (and, if amended, all amendments thereto) (the
“Agreement”) among the undersigned, Bank of Montreal, as agent, and the Lender.

AS PROVIDED IN THE AGREEMENT THE PAYMENT OF PRINCIPAL OF AND INTEREST ON THIS
NOTE IS EXPRESSLY SUBORDINATED TO THE PAYMENT OF ALL OTHER CLAIMS ON THE
UNDESIGNED THAT ARE NOT SIMILARLY SUBORDINATED.

All amounts payable by the Borrower hereunder shall be paid in full, without
setoff, counterclaim or reduction and without any deduction for, and free from,
any and all present or future taxes, levies, duties, fees, charges, deductions,
withholdings or liabilities with respect thereto or any restrictions or
conditions of any nature whatsoever. In the event that the Borrower is compelled
by law to make any such deduction or withholding, the Borrower shall
nevertheless pay the Lender such amounts as will result in receipt by the Lender
of the sum it would have received had no such deduction or withholding been
required to be made. This Note shall be subject to the Agreement, and all
principal and interest payable hereunder shall be due and payable in accordance
with the terms of the Agreement. The holder shall endorse on its books and
records the principal amount of each advance made the maturity thereof, all
payments of principal and interest, the principal balance from time to time
outstanding and the interest rate applicable thereto. Such record shall be prima
facie evidence as to all such amounts. The failure to so record any of the
foregoing shall not, however, limit or otherwise affect the obligations of
FCSTONE, LLC under the Agreement or under this Note to repay the principal
amount of the advance made to it by said Lender under the Agreement, together
with all interest accruing thereon.

The undersigned further promises to pay to the order of the Lender interest on
the principal sum hereunder from time to time outstanding at the rates and at
the times set forth in the Agreement. Interest after maturity shall be payable
on demand.



--------------------------------------------------------------------------------

The Borrower promises to pay costs of collection, including reasonable
attorneys’ fees, if default is made in the payment of this Note.

 

FCSTONE, LLC By   Name:  

 

Its:  

 

 

-2-



--------------------------------------------------------------------------------

Schedule attached to Subordinated Note dated June 2, 2008 of FCStone, LLC
payable to the order of Bank of Montreal.

 

DATE

   AMOUNT OF
LOAN MADE    AMOUNT OF
PRINCIPAL REPAID    UNPAID
PRINCIPAL BALANCE                                                               
                                                                                